DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 05/25/2022. The 35 USC 112(a) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (US PUB. 20200285226, Chatterjee) in view of Zak et al (US PUB. 20050077368, herein Zak) in further view of Hansen et al (US PAT. 4,653,280) in further view of Lu et al (US PUB. 20200309852, herein Lu) in further view of Burns et al (US PUB. 20190353388, herein Burns). 

Regarding claim 1 and 6, Chatterjee teaches A zone controller/method of a zone controller for identifying a root cause failure at a zone comprising: 
a zone temperature sensor of the zone (0056 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306.”); 
an input component coupled to the zone temperature sensor, [and the airflow velocity sensor] the input component being configured to [detect an antecedent condition of a terminal box and, subsequent to detecting the antecedent condition of the terminal box], [detect an airflow measurement at the airflow velocity sensor; and subsequent to detecting the airflow measurement at the airflow velocity sensor] detect a zone temperature measurement at the zone temperature sensor (0056 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306.”, the AHU controller corresponds to the input component.); 
generate [a first temperature repair code to replace a zone temperature sensor] in response to detecting that a reading of the zone temperature sensor has failed (0033, 0079, and 0056)
generate a second temperature repair code to release an operator override on the reading of the zone temperature sensor in response to detecting that the reading of the zone temperature sensor has been overridden (0033 “The systems and methods described herein may automatically replace sensor data from sensors experiencing a fault with historical sensor data”, 0079 “The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault.”, a code is provided to a user in the case of a fault. A sensor has a fault and its data is overridden. This is a fault and the message the user corresponds as a second temperature repair code.); 
and a communication component coupled to the processor, the communication component being configured to provide, via a network connection, at least one of a plurality of repair codes to a remote device, the plurality of repair codes including the first, second, and third temperature repair codes (0079 “The responses to detected or diagnosed faults may include providing an alert message to a user”, 0033).
Chatterjee does not teach a processor component coupled to the input component, the processor being configured to determine whether the airflow measurement deviates from an airflow velocity setpoint of the airflow sensor and perform one or more of the following operations in response to determining that the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor and generate a first temperature repair code to replace a zone temperature sensor in response to detecting that a reading of the zone temperature sensor has failed, and generate a third temperature repair code to release an operator override on a setpoint of the zone temperature sensor in response to detecting that the setpoint of the zone temperature sensor is outside a predetermined setpoint range, and detect an antecedent condition of a terminal box and, subsequent to detecting the antecedent condition of the terminal box.
Zak teaches a processor component coupled to the input component, the processor being configured to [determine whether the airflow measurement deviates from an airflow velocity setpoint of the airflow sensor] and perform the following operations in response to determining that the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor (0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed…if the water temperatures sensed by the first and/or second sensor 134, 136 are less than the lower-temperature-limit threshold”, 0041, 0044 0046, the sensors have zones as shown in 0044 and 0046. Sensed temperature which corresponds to the zone temperature measurement deviated from the setpoint of the zone temperature sensor. The setpoint of the zone temperature sensor corresponds to the lower and upper temperature threshold.)
 and generate a third temperature repair code to release an operator override on a setpoint of the zone temperature sensor in response to detecting that the setpoint of the zone temperature sensor is outside a predetermined setpoint range (0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed… the logic unit 132 may responsively override or substitute the lower-temperature-limit threshold or other appropriate temperature for the detected temperature.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee with the sensor diagnostic teachings of Zak since the cited prior art references are both directed to understanding sensor faults and because Zak teaches a means for determining sensor health (0019) in order to use the sensors for determining health status of devices in the system. (0008). 
Chatterjee and Zak do not teach detect an antecedent condition of a terminal box and, subsequent to detecting the antecedent condition of the terminal box, and generate a first temperature repair code to replace a zone temperature sensor in response to detecting that a reading of the zone temperature sensor has failed, an airflow velocity sensor of a terminal box associated with the zone and the airflow velocity sensor, detect an airflow measurement at the airflow velocity sensor; and subsequent to detecting the airflow measurement at the airflow velocity sensor and determine whether the airflow measurement deviates from an airflow velocity setpoint of the airflow sensor. 
Hansen teaches generate a first temperature repair code to replace a zone temperature sensor in response to detecting that a reading of the zone temperature sensor has failed (col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor.”, as shown above, Chatterjee teaches temperature sensors failing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee and the sensor diagnostic teachings of Zak with the replacement of faulty sensor teachings of Hansen since Hansen is also focused on faulty sensors in refrigeration systems and because Hansen teaches a means for determining faulty sensors and providing fault warnings in those situations in a relatively inexpensive manner (col 1 lines 30-35). 
Chatterjee, Zak and Hansen do not teach detect an antecedent condition of a terminal box and, subsequent to detecting the antecedent condition of the terminal box, an airflow velocity sensor of a terminal box associated with the zone and the airflow velocity sensor, detect an airflow measurement at the airflow velocity sensor; and subsequent to detecting the airflow measurement at the airflow velocity sensor and determine whether the airflow measurement deviates from an airflow velocity setpoint of the airflow sensor.
Lu teaches detect an antecedent condition of a terminal box 0050 “A sensor built-in test may include checking for a fault state associated with a sensor 212 to the distributed control module 104, such as those associated with inputs from the sensor”, 0051 “A method of determining a fault state 400 may be performed in respect of one or more built-in tests 402… at block 402 performing a built-in test, and at block 404, determining whether the built-in test indicates the presence of a fault (e.g., “TEST=FAULT?”).”, 0056 “As shown in FIG. 5, exemplary fault states 502 may include no faults 508”, 0058 “Still referring to FIG. 5, exemplary response states 504 may include nominal closed-loop control 528 when the fault state 502 is no faults”, 0056 “A sensor operation fault 512 may include a fault associated with the operation of a sensor 212, including an outage or failure of the sensor 212, such as a short circuit, an over-current, or a position error.” Built in tests are performed on sensors. The built in test tests for faults with the sensor. The passing or failing of the built in test corresponds to antecedent condition of the terminal box. The tests for the sensor do not rely on measurement data) and, subsequent to detecting the antecedent condition of the terminal box (0056 “As shown in FIG. 5, exemplary fault states 502 may include no faults 508”, 0058 “Still referring to FIG. 5, exemplary response states 504 may include nominal closed-loop control 528 when the fault state 502 is no faults”, 0066 “As shown, in FIG. 6A, sensor selection module 304 may select channel A sensor feedback 610 received from the sensor 212, and the sensor selection module 304 may provide such channel A sensor feedback” Once a sensor passes the test and a no faults fault state is given, the sensor is allowed to perform in its nominal response state.), detect a zone temperature measurement at the zone temperature sensor (The use of temperature sensors for measuring temperature is taught by Chatterjee as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee, the sensor diagnostic teachings of Zak and the replacement of faulty sensor teachings of Hansen with the testing of sensors before their use teachings of Lu since the cited references are all directed towards to use and diagnosing of sensors and because Lu teaches a means for improved capabilities to preserve controllability of controllable components in the event of a failure or fault state.  
	Burns does teach an airflow velocity sensor of a terminal box associated with the zone (0100 “leaving air sensor may be configured to measure a property of an airflow…the measured properties may include, but are not limited to temperature, pressure, flow rate, humidity, or any combination thereof”);
and the airflow velocity sensor (0100)
detect an airflow measurement at the airflow velocity sensor (0100); and subsequent to detecting the airflow measurement at the airflow velocity sensor (0100) detect a zone temperature measurement at the zone temperature sensor (Burns 0078-0079 0023)
determine whether the airflow measurement deviates from an airflow velocity setpoint of the airflow sensor (0100 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range... A system maximum airflow fault may be stored on the primary zone control circuitry 48B if a sum of the airflow settings (e.g., target airflows) for the zones of the building is greater than an upper threshold (e.g., 150%) of a predefined maximum airflow setting provided by the HVAC system 12. The airflow faults may be cleared by a manual input when the airflow settings for the one or more zones of the building are within the respective threshold airflow ranges.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee, the sensor diagnostic teachings of Zak and the replacement of faulty sensor teachings of Hansen and the testing of sensors before their use teachings of Lu with the air flow sensor fault repair teachings of Burns since Burns teaches a means for improving the functionality of a control by disabling control circuitry to communicate with faulty devices (0026). 

Regarding claims 2 and 7, Chatterjee, Zak, Hansen, Lu and Burns teach the zone controller/method as described in claim 1 and 7.
Zak further teaches wherein: the processor does not determine whether the zone temperature setpoint of the zone temperature sensor is outside the predetermined setpoint range in response to generating either of the first or second temperature repair codes (0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed… the logic unit 132 may responsively override or substitute the lower-temperature-limit threshold or other appropriate temperature for the detected temperature.”).

Regarding claim 3 and 8, Chatterjee, Zak, Hansen, Lu and Burns teach the zone controller/method as described in claim 1 and 6.
Zak further teaches wherein, the processor generates a fourth temperature repair code to indicate a need for a field investigation in response to detecting that the reading of the zone temperature sensor is greater than a predetermined temperature reading threshold; and the plurality of repair codes includes the fourth temperature repair code (0070 “Following the flow of the sensor-failure test 410, after substituting the lower-temperature-limit and/or upper-temperature-limit thresholds, the logic unit 132 may then…(ii) prevent the water heater from further operation until being serviced and reset”, 0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed”).

Regarding claims 4 and 9, Chatterjee, Zak, Hansen, Lu and Burns teach the zone controller/method as described in claim 1 and 6.
Chatterjee, Lu and Burns teach and the processor determines one or more antecedent actions for the terminal box in response to the input component detecting the antecedent condition (Lu, 0056 “As shown in FIG. 5, exemplary fault states 502 may include no faults 508”, 0058 “Still referring to FIG. 5, exemplary response states 504 may include nominal closed-loop control 528 when the fault state 502 is no faults”, 0066 “As shown, in FIG. 6A, sensor selection module 304 may select channel A sensor feedback 610 received from the sensor 212, and the sensor selection module 304 may provide such channel A sensor feedback”, in response to passing the built in test, which corresponds to the antecedent condition, the nominal response of the sensor takes place which corresponds to the antecedent action.), the processor (Chatterjee, 0058) being configured to: 
generating a first temperature repair code to replace a zone temperature sensor in response to detecting that a reading of the zone temperature sensor has failed
generate a second antecedent repair code to correct minimum and maximum airflow setpoints in response to detecting that the minimum and maximum airflow setpoints are set to the default values (Burns 0069 “the primary zone control circuitry 48B determines the default airflow rate for each zone… In step 708, the primary zone control circuitry 48B then adjusts the default airflow rate to the default airflow rate calculated in step 706.”, correction of the airflow setpoints takes place from the default value.) 
and generating a third temperature repair code to release an operator override on the zone temperature setpoint of the zone temperature sensor in response to detecting that the zone temperature setpoint of the zone temperature sensor is outside a predetermined setpoint range;
wherein the plurality of repair codes includes the first, second, and third antecedent repair codes (Burns 0069, Antecedent repair code is taught.)

Regarding claim 11, Chatterjee, Zak, Hansen, Lu and Burns teach the zone controller as described in claim 1, wherein: 
Burns, Chatterjee Hansen further teach the processor is configured to perform the following operations in response to determining that the airflow measurement detected by the input component deviates from the airflow setpoint of the airflow velocity sensor (0100, 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range.”, airflow condition corresponds to an airflow measurement. The measured airflow is outside of the threshold airflow range. The threshold airflow range is the airflow setpoint of the airflow velocity sensor.): 
generate a first airflow repair code to replace (Hansen, col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor.”, as shown above, Burns teaches airflow velocity sensors failing) the airflow velocity sensor in response to detecting that a reading of the airflow velocity sensor has failed (0102-0103, determination of sensor failure takes place); 
generate a second airflow repair code to release an operator override on the reading of the airflow velocity sensor (airflow velocity sensor and airflow repair code taught by Burns as shown above) in response to detecting that the reading of the airflow velocity sensor has been overridden (Chatterjee 0033 “The systems and methods described herein may automatically replace sensor data from sensors experiencing a fault with historical sensor data”, 0079 “The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault.”, a code is provided to a user in the case of a fault. A sensor has a fault and its data is overridden. The message to the user corresponds to a code to release an operator override.)
 and generate a third airflow repair code to release an operator override on a command for a damper of the terminal box in response to detecting that the command of the damper has been overridden (0099 “A damper fuse fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies a damaged fuse for a damper power circuit of the respective control circuitry...The damper fuse fault may be cleared by a manual input upon replacement of the damaged fuse, and the damper power fault may be cleared by a manual input upon supply of voltage above the threshold voltage value to the damper power circuit.”); 
generate a fourth airflow repair code to repair or replace the airflow velocity sensor (0102 “The airflow faults may be cleared by a manual input when the airflow settings for the one or more zones of the building are within the respective threshold airflow ranges.”, 0100 “A leaving air sensor fault may be stored on control circuitry 48 of the control system” 0103 “Faults identified by control circuitry 48 of the control system 100 may be stored in the respective fault register 164 and/or memory 107 of the respective control circuitry 48… leaving air sensor temperature fault” Airflow faults are associated with leaving air sensors. Faults are repaired by manual input.) in response to detecting that the reading of the airflow velocity sensor is a null value (Chatterjee 0117 “For instance, where the sensor data provides incoherent, impossible, impractical feedback, the sensor diagnostic system 502 may determine that the sensor 506 is experiencing a fault”, 0118 “The sensor 506 may remain deactivated until repair or replacement (e.g., by a technician).” incoherent sensor data corresponds to null value.);
generate a fifth airflow repair code to release an operator override on the airflow setpoint in response to detecting that the airflow setpoint has been overridden (0100 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range... A system maximum airflow fault may be stored on the primary zone control circuitry 48B if a sum of the airflow settings (e.g., target airflows) for the zones of the building is greater than an upper threshold (e.g., 150%) of a predefined maximum airflow setting provided by the HVAC system 12. The airflow faults may be cleared by a manual input when the airflow settings for the one or more zones of the building are within the respective threshold airflow ranges.”, an operator override is given when airflow threshold has been overridden.); 
and generate a sixth airflow code to repair or replace the airflow velocity sensor (Hansen col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor.”, as shown above, Burns teaches airflow velocity sensors failing) in response to detecting that the reading of the airflow velocity sensor is greater than a predetermined airflow setpoint threshold (0100, 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range.”), 
and a communication component coupled to the processor, the communication component being configured to provide, via a network connection, at least one of a plurality of repair codes to a remote device, the plurality of repair codes including the first, second, third, fourth, fifth, and sixth airflow repair codes (Chatterjee 0079 “The responses to detected or diagnosed faults may include providing an alert message to a user”, 0117).

Regarding claim 12, Chatterjee, Zak, Hansen, Lu and Burns teach the zone controller as described in claim 11.
Burns and Chatterjee further teach wherein the processor does not detect whether the reading of the airflow velocity sensor (Burns 0100) is the null value in response to generating the first, second, or third airflow repair codes (Chatterjee, 0117 “For instance, where the sensor data provides incoherent, impossible, impractical feedback, the sensor diagnostic system 502 may determine that the sensor 506 is experiencing a fault”, 0118 “The sensor 506 may remain deactivated until repair or replacement (e.g., by a technician).” incoherent sensor data corresponds to null value.)

Regarding claim 15, Chatterjee, Zak, Hansen, Lu and Burns teach the method as described in claim 6, further comprising: 
Burns further teach performing the following operations in response to determining that the airflow measurement deviates from an airflow setpoint of the airflow velocity sensor (Burns 0100, 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range.”, airflow condition corresponds to an airflow measurement. The measured airflow is outside of the threshold airflow range. The threshold airflow range is the airflow setpoint of the airflow velocity sensor.): 
generating a first airflow repair code to replace (Hansen col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor.”) the airflow velocity sensor in response to detecting that a reading of the airflow velocity sensor has failed (Burns 0102-0103, determination of sensor failure takes place); 
generating a second airflow repair code to release an operator override on the reading of the airflow velocity sensor (airflow velocity sensor and airflow repair code taught by Burns as shown above) in response to detecting that the reading of the airflow velocity sensor has been overridden (Chatterjee 0033 “The systems and methods described herein may automatically replace sensor data from sensors experiencing a fault with historical sensor data”, 0079 “The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault.”, a code is provided to a user in the case of a fault. A sensor has a fault and its data is overridden. The message to the user corresponds to a code to release an operator override.)
and generating a third airflow repair code to release an operator override on a command for a damper of the terminal box in response to detecting that the command of the damper has been overridden (Burns 0099 “A damper fuse fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies a damaged fuse for a damper power circuit of the respective control circuitry...The damper fuse fault may be cleared by a manual input upon replacement of the damaged fuse, and the damper power fault may be cleared by a manual input upon supply of voltage above the threshold voltage value to the damper power circuit.”); 
generating a fourth airflow repair code to repair or replace the airflow velocity sensor (Burns 0102 “The airflow faults may be cleared by a manual input when the airflow settings for the one or more zones of the building are within the respective threshold airflow ranges.”, 0100 “A leaving air sensor fault may be stored on control circuitry 48 of the control system” 0103 “Faults identified by control circuitry 48 of the control system 100 may be stored in the respective fault register 164 and/or memory 107 of the respective control circuitry 48… leaving air sensor temperature fault” Airflow faults are associated with leaving air sensors. Faults are repaired by manual input.) in response to detecting that the reading of the airflow velocity sensor is a null value (Burns 0117 “For instance, where the sensor data provides incoherent, impossible, impractical feedback, the sensor diagnostic system 502 may determine that the sensor 506 is experiencing a fault”, 0118 “The sensor 506 may remain deactivated until repair or replacement (e.g., by a technician).” incoherent sensor data corresponds to null value.); 
generating a fifth airflow repair code to release an operator override on the airflow setpoint in response to detecting that the airflow setpoint has been overridden (Burns 0100 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range... A system maximum airflow fault may be stored on the primary zone control circuitry 48B if a sum of the airflow settings (e.g., target airflows) for the zones of the building is greater than an upper threshold (e.g., 150%) of a predefined maximum airflow setting provided by the HVAC system 12. The airflow faults may be cleared by a manual input when the airflow settings for the one or more zones of the building are within the respective threshold airflow ranges.”, an operator override is given when airflow threshold has been overridden.); 
and generating a sixth airflow repair code to repair or replace the airflow velocity sensor (Hansen col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor.”, as shown above, Burns teaches airflow velocity sensors failing) in response to detecting that the reading of the airflow velocity sensor is greater than a predetermined airflow setpoint threshold (Burns 0100, 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range.”); 
and providing, via a network connection, at least one of a plurality of repair codes to a remote device, wherein the plurality of repair codes includes the first, second, third, fourth, fifth, and sixth airflow repair codes (Chatterjee 0079 “The responses to detected or diagnosed faults may include providing an alert message to a user”, 0117).

Regarding claim 16, Chatterjee, Zak, Hansen, Lu and Burns teach the method as described in claim 15.
Burns and Chatterjee teach wherein detecting that the reading of the airflow velocity sensor (Burns 0100) is the null value is not checked in response to generating either of the fifth, sixth, or seventh airflow repair codes (Chatterjee, 0117 “For instance, where the sensor data provides incoherent, impossible, impractical feedback, the sensor diagnostic system 502 may determine that the sensor 506 is experiencing a fault”, 0118 “The sensor 506 may remain deactivated until repair or replacement (e.g., by a technician).” incoherent sensor data corresponds to null value.)

Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (US PUB. 20200285226, Chatterjee) in view of Zak et al (US PUB. 20050077368, herein Zak) in further view of Hansen et al (US PAT. 4,653,280) in further view of Lu et al (US PUB. 20200309852, herein Lu) in further view of Burns et al (US PUB. 20190353388, herein Burns) in further view of Hofschulz et al (US PUB. 20170192400, herein Hofschulz).

Regarding claim 5, Chatterjee, Zak, Hansen, Lu and Burns teach the zone controller as described in claim 1.
Chatterjee and Lu further teach wherein: the processor determines one or more antecedent actions for the terminal box in response to the input component detecting the antecedent condition (Lu, 0056 “As shown in FIG. 5, exemplary fault states 502 may include no faults 508”, 0058 “Still referring to FIG. 5, exemplary response states 504 may include nominal closed-loop control 528 when the fault state 502 is no faults”, 0066 “As shown, in FIG. 6A, sensor selection module 304 may select channel A sensor feedback 610 received from the sensor 212, and the sensor selection module 304 may provide such channel A sensor feedback”, in response to passing the built in test, which corresponds to the antecedent condition, the nominal response of the sensor takes place which corresponds to the antecedent action.), the processor being configured to: 
wherein the plurality of repair codes includes the antecedent repair code (Chatterjee, 0079)
Chatterjee, Zak, Hansen and Lu and Burns do not teach generate an antecedent repair code to install a duct temperature sensor at a discharge area of the terminal box in response to detecting that the zone controller includes hot water reheat but does not include the duct temperature sensor.
Hofschulz teaches generate an antecedent repair code to install a duct temperature sensor at a discharge area of the terminal box in response to detecting that the zone controller includes hot water reheat but does not include the duct temperature sensor, (0066 “HVAC subsystem 432 may include…a boiler” 0069 “device 408 may be a sensor installed in a duct of HVAC subsystem 432” 0045 “Airside system 130 may deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts… 106 may include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow.”, supply ducts have temperature sensors installed within them. The boiler corresponds to a hot water reheat.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee and the sensor diagnostic teachings of Zak, the replacing of faulty sensor teachings of Hansen and sensor testing teachings of Lu and air sensor teachings of Burns with duct temperature sensors of Hofschulz since Hofschulz teaches a means for conserving power when transmitting sensor data (0001). 

Regarding claim 10, Chatterjee, Zak, Hansen and Lu and Burns the method as described in claim 6.
Chatterjee and Lu further teach further comprising: determining one or more antecedent actions for the terminal box in response to detecting the antecedent condition (Lu, 0056 “As shown in FIG. 5, exemplary fault states 502 may include no faults 508”, 0058 “Still referring to FIG. 5, exemplary response states 504 may include nominal closed-loop control 528 when the fault state 502 is no faults”, 0066 “As shown, in FIG. 6A, sensor selection module 304 may select channel A sensor feedback 610 received from the sensor 212, and the sensor selection module 304 may provide such channel A sensor feedback”, in response to passing the built in test, which corresponds to the antecedent condition, the nominal response of the sensor takes place which corresponds to the antecedent action.), including: 
and the plurality of repair codes includes the [fourth] repair code (Chatterjee 0079)
Chatterjee, Zak, Hansen and Lu and Burns do not teach generating a fourth repair code to install a duct temperature sensor at a discharge area of the terminal box in response to detecting that the zone controller includes hot water reheat but does not include the duct temperature sensor; and fourth repair code.
 Hofschulz teaches generating a fourth repair code to install a duct temperature sensor at a discharge area of the terminal box in response to detecting that the zone controller includes hot water reheat but does not include the duct temperature sensor (0066 “HVAC subsystem 432 may include…a boiler” 0069 “device 408 may be a sensor installed in a duct of HVAC subsystem 432” 0045 “Airside system 130 may deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts… 106 may include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow.”, supply ducts have temperature sensors installed within them. The boiler corresponds to a hot water reheat.)
and the plurality of repair codes includes the fourth (0069) repair code (repair code is taught by Chatterjee as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee and the sensor diagnostic teachings of Zak, the replacing of faulty sensor teachings of Hansen and sensor testing teachings of Lu and air sensor teachings of Burns with duct temperature sensors of Hofschulz since Hofschulz teaches a means for conserving power when transmitting sensor data (0001).

Claim 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (US PUB. 20200285226, Chatterjee) in view of Zak et al (US PUB. 20050077368, herein Zak) in further view of Hansen et al (US PAT. 4,653,280) in further view of Lu et al (US PUB. 20200309852, herein Lu) in further view of Burns et al (US PUB. 20190353388, herein Burns) in further view of Douglas (US PUB. 20150107817).

Regarding claim 13, Chatterjee, Zak, Hansen, Lu and Burns teach the zone controller as described in claim 11.
Chatterjee, Zak, Hansen, Lu and Burns do not teach wherein the processor determines that a damper actuator is unresponsive or leaking in response to the input component detecting the airflow measurement at the air velocity sensor with damper commanded close.
Douglas teaches wherein the processor determines that a damper actuator is unresponsive or leaking in response to the input component detecting the airflow measurement at the air velocity sensor with damper commanded close (0062 “The diagnostics can be used to warn a user of a fault which could cause an inaccurate measurement of ventilation airflow. An example of an alarm resulting from receiving feedback data from the economizer actuator includes Damper Stuck. Damper Stuck can be determined by comparing actuator feedback position to command position”, 0020 “an outdoor damper 113 and an actuator 115 that drives (opens and closes) the indoor and outdoor dampers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee and the sensor diagnostic teachings of Zak, the replacing of faulty sensor teachings of Hansen and sensor testing teachings of Lu and air sensor teachings of Burns with the damper diagnostic teachings of Douglas since Douglas teaches a means for notifying a user of faults in the system and automatically clearing the fault (0062). 

Regarding claim 17, Chatterjee, Zak, Hansen, Lu and Burns teach the method as described in claim 15.
Burns and Chatterjee, Hansen and Lu do not teach further comprising determining that a damper actuator is unresponsive or leaking in response to detecting the airflow measurement at the airflow velocity sensor with damper commanded closed.
Douglas teaches further comprising determining that a damper actuator is unresponsive or leaking in response to detecting the airflow measurement at the airflow velocity sensor with damper commanded closed (0062 “The diagnostics can be used to warn a user of a fault which could cause an inaccurate measurement of ventilation airflow. An example of an alarm resulting from receiving feedback data from the economizer actuator includes Damper Stuck. Damper Stuck can be determined by comparing actuator feedback position to command position”, 0020 “an outdoor damper 113 and an actuator 115 that drives (opens and closes) the indoor and outdoor dampers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee and the sensor diagnostic teachings of Zak, the replacing of faulty sensor teachings of Hansen and sensor testing teachings of Lu and air sensor teachings of Burns with the damper diagnostic teachings of Douglas since Douglas teaches a means for notifying a user of faults in the system and automatically clearing the fault (0062).

Claim 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (US PUB. 20200285226, Chatterjee) in view of Zak et al (US PUB. 20050077368, herein Zak) in further view of Hansen et al (US PAT. 4,653,280) in further view of Lu et al (US PUB. 20200309852, herein Lu) in further view of Burns et al (US PUB. 20190353388, herein Burns) in further view of Dress (US PUB. 20110178977). 

Regarding claim 14, Chatterjee, Zak, Hansen, Lu and Burns teach The zone controller as described in claim 11. 
Chatterjee, Zak, Hansen, Lu and Burns teach do no teach wherein the processor determines that a hydronic control valve is unresponsive or leaking in response to the input component detecting a heating or cooling device fault detected at a reheat subsystem of the terminal box.
Drees teaches wherein the processor determines that a hydronic (0045 “integrated control layer 116 may be configured to assure that a demand response-driven upward adjustment to the setpoint for chilled water temperature” The water based HVAC system corresponds to hydronic) control valve is unresponsive or leaking in response to the input component detecting a heating or cooling device fault detected at a reheat subsystem of the terminal box (0146 “a plurality of possible fault causes are identified (step 1208). For example, in response to a fault of uncontrolled temperature, a number of different causes could be identified in step 1208 (e.g., a stuck damper, a faulty valve, a faulty temperature sensor, etc.).”, 0057 “to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee and the sensor diagnostic teachings of Zak, the replacing of faulty sensor teachings of Hansen and sensor testing teachings of Lu and air sensor teachings of Burns with the valve fault teachings of Dress since Dress teaches a means for finding the most likely fault (0005) which helps prevent wasting of diagnostic resources (0003). 
Regarding claim 18, Chatterjee, Zak, Hansen, Lu and Burns teach the method as described in claim 15. 
Chatterjee, Zak, Hansen, Lu and Burns do not teach further comprising determining that a hydronic control valve is unresponsive or leaking in response to detecting a heating or cooling device fault detected at a reheat subsystem of the terminal box associated with the zone.
Drees teaches further comprising determining that a hydronic (0045 “integrated control layer 116 may be configured to assure that a demand response-driven upward adjustment to the setpoint for chilled water temperature” The water based HVAC system corresponds to hydronic) control valve is unresponsive or leaking in response to detecting a heating or cooling device fault detected at a reheat subsystem of the terminal box associated with the zone (0146 “a plurality of possible fault causes are identified (step 1208). For example, in response to a fault of uncontrolled temperature, a number of different causes could be identified in step 1208 (e.g., a stuck damper, a faulty valve, a faulty temperature sensor, etc.).”, 0057 “to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee and the sensor diagnostic teachings of Zak, the replacing of faulty sensor teachings of Hansen and sensor testing teachings of Lu and air sensor teachings of Burns with the valve fault teachings of Dress since Dress teaches a means for finding the most likely fault (0005) which helps prevent wasting of diagnostic resources (0003).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (US PUB. 20190353388, herein Burns) in view of Lu et al (US PUB. 20200309852, herein Lu). 
Regarding claim 19, Burns teaches A zone controller for identifying a root cause failure at a zone comprising: 
a zone temperature sensor of the zone (0023 “temperature measurement received from a sensor” 0059) 
an airflow velocity sensor of a terminal box associated with the zone  (0100 “leaving air sensor may be configured to measure a property of an airflow…the measured properties may include, but are not limited to temperature, pressure, flow rate, humidity, or any combination thereof”); 
an input component coupled to the zone temperature sensor and the airflow velocity sensor, (0059 0023 0100);  the input component being configured to: 
 [subsequent to detecting the antecedent condition of the terminal box], detect an airflow measurement at the airflow velocity sensor (0100, 0078-0079); 
and subsequent to detecting the airflow measurement at the airflow velocity sensor, detect a zone temperature measurement at the zone temperature sensor (0078-0079, 0023 0100); 
and a processor component coupled to the input component, the processor being configured to determine at least one of whether the airflow measurement deviates from an airflow velocity setpoint of the airflow sensor or determine whether the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor (0023 “compare the temperature setpoint to a temperature measurement received from a sensor, and instruct equipment in the HVAC system to adjust operation when the temperature measurement deviates from the temperature setpoint by more than a threshold amount.”)
Burns does not teach detect an antecedent condition of a terminal box; subsequent to detecting the antecedent condition of the terminal box.
Lu further teaches detect an antecedent condition of a terminal box (0050 “A sensor built-in test may include checking for a fault state associated with a sensor 212 to the distributed control module 104, such as those associated with inputs from the sensor”, 0051 “A method of determining a fault state 400 may be performed in respect of one or more built-in tests 402… at block 402 performing a built-in test, and at block 404, determining whether the built-in test indicates the presence of a fault (e.g., “TEST=FAULT?”).”, 0056 “As shown in FIG. 5, exemplary fault states 502 may include no faults 508”, 0058 “Still referring to FIG. 5, exemplary response states 504 may include nominal closed-loop control 528 when the fault state 502 is no faults”, 0056 “A sensor operation fault 512 may include a fault associated with the operation of a sensor 212, including an outage or failure of the sensor 212, such as a short circuit, an over-current, or a position error.” Built in tests are performed on sensors. The built in test tests for faults with the sensor. The passing or failing of the built in test corresponds to antecedent condition of the terminal box. The tests for the sensor do not rely on measurement data); 
subsequent to detecting the antecedent condition of the terminal box (0056 “As shown in FIG. 5, exemplary fault states 502 may include no faults 508”, 0058 “Still referring to FIG. 5, exemplary response states 504 may include nominal closed-loop control 528 when the fault state 502 is no faults”, 0066 “As shown, in FIG. 6A, sensor selection module 304 may select channel A sensor feedback 610 received from the sensor 212, and the sensor selection module 304 may provide such channel A sensor feedback” Once a sensor passes the test and a no faults fault state is given, the sensor is allowed to perform in its nominal response state.), detect an airflow measurement at the airflow velocity sensor (taught by Burns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the air flow sensor fault repair teachings of Burns with the testing of sensors before their use teachings of Lu since the cited references are all directed towards to use and diagnosing of sensors and because Lu teaches a means for improved capabilities to preserve controllability of controllable components in the event of a failure or fault state (0026). 

Regarding claim 20, Burns teaches A method of a zone controller for identifying a root cause failure at a zone, the method comprising: 
 [subsequent to detecting the antecedent condition of the terminal box], detecting an airflow measurement at an airflow velocity sensor of the zone (0100 0078-0079); 
determining whether the airflow measurement deviates from an airflow velocity setpoint of the airflow sensor (0100 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range... A system maximum airflow fault may be stored on the primary zone control circuitry 48B if a sum of the airflow settings (e.g., target airflows) for the zones of the building is greater than an upper threshold (e.g., 150%) of a predefined maximum airflow setting provided by the HVAC system 12. The airflow faults may be cleared by a manual input when the airflow settings for the one or more zones of the building are within the respective threshold airflow ranges.”); 
subsequent to detecting the airflow measurement at the airflow velocity sensor of the zone, detecting a zone temperature measurement at a zone temperature sensor of the zone (0078-0079 0023); 
and determining whether the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor (0023). 
Burns does not teach detecting an antecedent condition of a terminal box and subsequent to detecting the antecedent condition of the terminal box.
Lu does teach detecting an antecedent condition of a terminal box (0050 “A sensor built-in test may include checking for a fault state associated with a sensor 212 to the distributed control module 104, such as those associated with inputs from the sensor”, 0051 “A method of determining a fault state 400 may be performed in respect of one or more built-in tests 402… at block 402 performing a built-in test, and at block 404, determining whether the built-in test indicates the presence of a fault (e.g., “TEST=FAULT?”).”, 0056 “As shown in FIG. 5, exemplary fault states 502 may include no faults 508”, 0058 “Still referring to FIG. 5, exemplary response states 504 may include nominal closed-loop control 528 when the fault state 502 is no faults”, 0056 “A sensor operation fault 512 may include a fault associated with the operation of a sensor 212, including an outage or failure of the sensor 212, such as a short circuit, an over-current, or a position error.” Built in tests are performed on sensors. The built in test tests for faults with the sensor. The passing or failing of the built in test corresponds to antecedent condition of the terminal box. The tests for the sensor do not rely on measurement data); 
subsequent to detecting the antecedent condition of the terminal box (0056 “As shown in FIG. 5, exemplary fault states 502 may include no faults 508”, 0058 “Still referring to FIG. 5, exemplary response states 504 may include nominal closed-loop control 528 when the fault state 502 is no faults”, 0066 “As shown, in FIG. 6A, sensor selection module 304 may select channel A sensor feedback 610 received from the sensor 212, and the sensor selection module 304 may provide such channel A sensor feedback” Once a sensor passes the test and a no faults fault state is given, the sensor is allowed to perform in its nominal response state) detecting an airflow measurement at an airflow velocity sensor of the zone (taught by Burns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the air flow sensor fault repair teachings of Burns with the testing of sensors before their use teachings of Lu since the cited references are all directed towards to use and diagnosing of sensors and because Lu teaches a means for improved capabilities to preserve controllability of controllable components in the event of a failure or fault state (0026). 
Relevant Prior Art 
Shah et al (US PUB. 20130197698) has been deemed relevant prior art since it is also focused on fault determinations in HVAC systems 
Response to Arguments
Applicant’s arguments, filed 05/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chatterjee et al (US PUB. 20200285226, Chatterjee) in view of Zak et al (US PUB. 20050077368, herein Zak) in further view of Hansen et al (US PAT. 4,653,280) in further view of Lu et al (US PUB. 20200309852, herein Lu) in further view of Burns et al (US PUB. 20190353388, herein Burns).
Applicant’s arguments in regards to the 35 USC 112(a) rejection has been fully considered and has been deemed persuasive. Therefore, the 35 USC 112(a) rejection has been withdrawn. 
Applicant argues on pages 14 and 15 that the cited prior art does not teach detecting zone temperature measurements after detecting airflow and detecting an airflow measurement subsequent to detecting an antecedent condition as claimed in claim 1. 
However, Burns teaches a means for determining zone temperature measurements and airflow measurements (0023 0100). Burns further teaches that processes described in Burns may be performed in any suitable order (0079). Moreover, the processes 700 and 800 that are described can include additional process blocks (0079). Burns further explains that monitoring conditions of the HVAC system corresponds to one example of a process block (0105). Therefore, detecting zone temperature measurements after detecting airflow is taught by Burns. 
Lu teaches a means for detecting an antecedent condition by detecting if a sensor has a fault or not (0056). Lu further teaches that if it is determined that the sensor has no faults, which corresponds to one example of an antecedent condition under broadest reasonable interpretation, the sensor will then provide feedback (0056 0066). The obvious combination of Burns and Lu then provides a means for testing an antecedent condition of an airflow sensor and then detecting airflow data from the sensor. Therefore, under broadest reasonable interpretation, the argued limitation is taught.
Claim 6 is similar to claim 1 and is similarly rejected. Claims depending on claims 1 and 6 are also rejected. Applicant argues similar points for claims 19 and 20 and both claims are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116